  Case 15-38311       Doc 27   Filed 06/26/20 Entered 06/29/20 06:49:41                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )              BK No.:      15-38311
Michael J Thomas                              )
                                              )              Chapter: 13
                                              )
                                                             Honorable Janet S. Baer
                                              )
                                              )              Kane
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST-CONFIRMATION

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction and being duly advised in the premises, and with due notice having been given to all
parties in interest,

  IT IS HEREBY ORDERED THAT:

  (1) The default is deferred to the end of the plan.

  (2) Due to the pandemic and amendment to the CARES Act, the term of the plan may run longer than
60 months.

  (3) The plan base shall remain the same.

  (4) All other terms of the confirmed plan shall remain the same.


                                                          Enter:


                                                                     Honorable Janet S. Baer
Dated: June 26, 2020                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
